*334Upon consideration of the record, briefs, and argument of counsel, the Court is of opinion that the motion to dismiss filed by the State Corporation Commission should be granted.
This Court considers appeals from only final orders of the Commission. Va. Const. art. IX, § 4; Code § 12.1-39; Rule 5:21(g). See Blue Cross of Virginia and Blue Shield of Virginia v. Commonwealth, 218 Va. 589, 598, 239 S.E.2d 94, 98 (1977). The Commission’s June 18, 1993 “Order Extending Experimental Plan” fails to qualify as an appealable, final order under the foregoing authority. The Order merely extended the Commission’s evaluation of its Experimental Plan for six months and continued the matter generally pending further orders of the Commission, the Commission noting that it “is only now receiving comments concerning the 1989 Annual Informational Filing” of one of the parties.
Consequently, the appeals are hereby dismissed.